Case 1:19-mc-00504-SES Document1 Filed 08/13/19 Page 1 of 1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Middle District of Pennsylvania

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. [IF Mm esouf

_In Re: Search of Silver/White Apple iphone Recovered
from.19 N 4th Street Apartment 2, in Steelton, PA
No Number or Model Listed

APPLICATION FOR A SEARCH WARRANT

Ne Nae See Serer” Saree See

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location): °

SEE ATTACHMENT 'A'

located in the Middle District of Pennsylvania , there is now concealed (identify the

person or describe the property to be seized):

 

SEE ATTACHMENT 'B'

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime; ,
© contraband, fruits of crime, or other items illegally possessed;
M property designed for use, intended for use, or used in committing a crime;

[1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section . Offense Description
21 U.S.C. § 841 Distribution of a Controlled Substance
18 U.S.C. §924(c) Possession of a Firearm in Furtherance of Drug Trafficking

The application is based on these facts:

1, Darrin Bates, Task Force Officer, with the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), being
duly sworn, depose and state:

Continued on the attached sheet.

 

1 Delayed notice of. days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Ao2kS

7 Bl icant’s signature

DARRIN BATES, TASK FORCE OFFICER, ATF

 

Printed name and title
Sworn to before me and signed in my presence.

Date: F/B Atthwal-

Judge’ Ss signature

City and state: HARRISBURG, PENNSYLVANIA SUSAN E. SCHWAB, U.S. CHIEF MAGISTRATE JUDGE

 

 

Printed name and title

 
